Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/9/2022, with respect to claims 15-21 and 24 have been fully considered and are persuasive.  The rejections of all claims has been withdrawn. 
Allowable Subject Matter
Claims 15-21,24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
A method of performing laser surgery in a patient's eye, comprising:
generating a light beam;
deflecting the light beam using a scanner to form an enclosed capsulorhexis treatment pattern and a registration pattern;
delivering the enclosed treatment pattern and the registration pattern to target tissue in the patient's eye to form an enclosed capsulorhexis incision and a separate and distinct registration incision in the patient's eye,
wherein the capsulorhexis incision is configured so that an edge of the target tissue formed by the capsulorhexis incision is capable of accommodating an intraocular lens within the enclosed capsulorhexis incision;
wherein the registration incision is configured so that an edge of the tissue formed by the registration incision is capable of mating with an intraocular lens registration feature on an intraocular lens so as to rotationally register the intraocular lens relative to the registration feature.
and:

A method of performing laser surgery in a patient's eye, comprising:
generating a laser light beam;
deflecting the laser light beam, using a scanner, so as to deliver a laser light beam in a treatment pattern to a target tissue in the patient's eye and effect an incision pattern in an anterior capsule of a lens of the patient's eye, the incision pattern comprising a registration feature incision and a capsulorhexis incision, wherein the capsulorhexis incision and registration feature incision are spaced apart so as to form separate and distinct incisions in the lens anterior capsule,
wherein the registration feature incision is configured so that an edge of the tissue formed by the registration feature incision mates is capable of mating with an intraocular lens registration feature on an intraocular lens so as to rotationally register the intraocular lens relative to the registration feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774